                       IN THE UNITED STATES DISTRICT COURT                            OCT 252019 y
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


ANTHONY DERRICK DANIELS,

       Plaintiff,
V.                                                                     Civil Action No.3:19CV27

JESSICA MARIE JAMES CHEATHAM,

       Defendant.


                                  MEMORANDUM OPINION

       Plaintiff, a Virginia inmate proceeding pro se and informa pauperis,filed this 42 U.S.C.

§ 1983 action. In order to state a viable claim imder 42 U.S.C. § 1983, a plaintiff must allege

that a person acting imder color of state law deprived him or her ofa constitutional right or of a

right conferred by a law ofthe United States. See Dowe v. Total Action Against Poverty in

Roanoke Valley, 145 F.3d 653,658(4th Cir. 1998)(citing 42 U.S.C. § 1983). In his current

Complaint,Plaintiff did not provide the defendant fair notice ofthe facts and legal basis upon

which her liability rests. Accordingly, by Memorandum Order entered on September 24,2019,

the Court directed Plaintiffto submit a particularized complaint within fourteen(14)days ofthe

date ofentry thereof. The Court warned Plaintiff that the failure to submit the particularized

complaint would result in the dismissal ofthe action.

       More than fourteen(14) days have elapsed since the entry ofthe September 24,2019

Memorandum Order. Plaintifffailed to submit a particularized complaint or otherwise respond

to the September 24,2019 Memorandum Order. Accordingly,the action will be dismissed

without prejudice.


                                                             M. Hannah LI
                                                                        •    t •*
                                                                                         —




                                                             United States District Judge
Date: OCT 2 5 2019
Richmond, Virginia
